Citation Nr: 1711232	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  93-26 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for exotropia of the right eye.

2.  Entitlement to service connection for arthritis of the right hand.

3.  Entitlement to an increased evaluation for residuals of a mid-shaft fracture of the right fifth metacarpal, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.

By a decision entered in September 1991, the RO, among other things, denied an increased (compensable) rating for service-connected residuals of a mid-shaft fracture of the right fifth metacarpal.  The Veteran appealed to the Board of Veterans' Appeals (Board), challenging the assigned evaluation.  In August 1993, while that appeal was pending, the RO entered another decision that, in pertinent part, denied service connection for a disorder of the right eye and arthritis of the right hand.

In November 1995, the Board, among other things, remanded the claim for an increased rating for residuals of the mid-shaft fracture of the right fifth metacarpal for additional development.  As for the claims for service connection for a disorder of the right eye and arthritis of the right hand, the Board noted that the Veteran had expressed disagreement with the RO's August 1993 denial of those claims, but that the claims had not yet been developed for appellate review (the Board had nevertheless taken the Veteran's testimony at a March 1994 hearing on these issues).  As a result, the Board referred those issues to the RO for appropriate action. 

In March 1998, while the case was in remand status, the RO issued the Veteran a statement of the case (SOC) pertaining, in part, to his claims for service connection for a disorder of the right eye and arthritis of the right hand.  He filed a substantive appeal later that same month, thereby perfecting those issues for appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  The RO continued the prior denials and returned the case to the Board. 

In January 2000, the Board disallowed the Veteran's claims for service connection for a psychiatric disorder and a right eye disorder other than exotropia.  The other issues on appeal including increased evaluation for residuals of the mid-shaft fracture of the right fifth metacarpal, service connection for arthritis of the right hand and reopening of a previously denied claim for service connection for exotropia of the right eye were remanded for additional development. 

In August 2002, while the case was in remand status, the RO granted a 10 percent rating for residuals of the mid-shaft fracture of the right fifth metacarpal, effective from July 2, 1991 (the date of receipt of the Veteran's claim for increase).  The prior denials were otherwise confirmed, and the case was returned to the Board. 

In May 2003, the Board denied a rating in excess of 10 percent for residuals of the mid-shaft fracture of the right fifth metacarpal, denied service connection for arthritis of the right hand, and reopened and denied the claim for service connection for exotropia of the right eye. 

The Veteran appealed the Board's May 2003 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2004, the parties to the appeal filed a joint motion asking the Court to vacate and remand the Board's decision insofar as it denied a rating in excess of 10 percent for residuals of the mid-shaft fracture of the right fifth metacarpal, and service connection for arthritis of the right hand and exotropia of the right eye.  The Court granted the motion later that same month. 

In November 2004, the Board remanded the case for additional development.  The prior denials were otherwise continued, and the case was returned to the Board in September 2007.  In its September 2007 decision, the Board remanded the three issues noted above for further development. 

The Veteran subsequently appealed the September 2007 decision with respect to other matters that the Board denied.  This has delayed processing of the three claims that were remanded for further development.  The case was returned to the Board following those appellate actions to address a CUE claim, which is the subject of a separate decision by the Board.  During review of the CUE motion, the Board noted that the remanded claims had not yet been addressed, and thus, the Board remanded the issues yet again in January 2013.  The case has been returned for appellate review.

Notably, the Veteran has had two Board hearings during the course of the present appeal.  The first such hearing, held in March 1994, was conducted by one Veterans Law Judge, and the second hearing, held in June 1999, was conducted by another.  Because the law requires that a Veterans Law Judge (VLJ) who conducts a hearing on appeal participate in the Board's final determination, see 38 U.S.C.A. § 7107(c) and 38 C.F.R. § 20.707, an expanded panel of the Board was assigned to consider the Veteran's appeal in January 2000.  See 38 U.S.C.A. § 7102; 38 C.F.R. § 19.3(a).  Since that time, the Veterans Law Judges who conducted the March 1994 and June 1999 hearings have both left the Board.  Previous remand decisions consisted of a panel which included the Board member who conducted the June 1999 hearing.  Subsequent to the last Board remand, the June 1999 Board member left the Board.  In January 2017, the Veteran was notified and informed of his right to request another hearing.  To date, the Veteran has not responded.

The record reflects that the Veteran's attorney attempted to withdraw her representation via telephone conversation in August 2016.  Pursuant to regulation, after the agency of original jurisdiction has certified an appeal to the Board of Veterans' Appeals, a representative may not withdraw services as representative in the appeal unless good cause is shown in motion.  38 C.F.R. § 20.608.  Here, the Veteran's attorney has not submitted a formal Motion to Withdraw, nor has she provided good cause as to the reason for withdrawal.  Therefore, the above-named attorney remains the Veteran's representative for this appeal.

Finally, the record reflects that additional evidence was added to the record following the last adjudication of the claims by the RO.  This evidence is either duplicative of evidence previously considered or is not pertinent to any dispositive issue in any of the claims.  As such, the Board may proceed to review the claims on the merits.


FINDINGS OF FACT

1.  The Veteran's exophoria first manifested in service, and his exotropia is a natural progression of his exophoria.

2.  The most probative evidence of record demonstrates that there is no current diagnosis of arthritis of the right hand, or additional disability of the right hand attributable to service-connected residuals of fracture of the right little finger other than painful motion with functional  impairment.

3.  The Veteran's residuals of an in-service fracture of the right little finger have been manifested by pain, occasional loss of range of motion, and deformity.  However, he still retains functional use of his right fingers and his right little finger fracture residuals have not more nearly approximated amputation of any right hand fingers with metacarpal resection or loss of use of hand, nor is there any evidence of ankylosis of the right little finger.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right eye exotropia have been met.  
38 U.S.C. A. § 101(24), 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).

2.  The criteria for service connection for right hand arthritis have not been met.  
38 U.S.C. A. § 101(24), 106, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for a disability rating in excess of 10 percent for residuals of a right fifth finger fracture have not been met.  38 U.S.C. A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.118, 4.71a, Diagnostic Codes 5022, 5230 (1991-2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from non-compensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration. 

Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, supra.

In this case, the duty to notify was fulfilled in letters from the RO dated March 2001 and March 2005.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records, Social Security Administration medical records and the Veteran's lay statements of argument.  Notably, in March 2017, the RO confirmed that the Veteran first enrolled at the Huntington VA Medical Center on July 9, 1985, and certified that no earlier treatment records were unavailable.  

Additionally, during the appeal period, VA provided the Veteran with several physical examinations.  In reviewing the adequacy of the existing VA examination reports, the Board also recognizes that a new precedential opinion was recently issued by the Court.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  In this case, however, the Board notes that the Veteran failed to report for VA examination in September 2015 after a rescheduling request by the Veteran.  The record does not reflect that the examination notification letter was returned as undeliverable, and the Veteran has not presented good cause for failing to attend.  He was notified of the failure to report in a February 2016 supplemental statement of the case (SSOC). Approximately one year later, he reported lost mail but did not indicate that this lost mail occurred in an earlier time period.  As the Veteran cooperated for the earlier time period, the Board will adjudicate the increased rating claim on the merits.  However, an additional examination is not warranted due to the Veteran's failure to report for his last requested examination.  

The Board is also satisfied that there has been substantial compliance with the Board's most recent remand in January 2013.  With respect to that remand, the RO was instructed to obtain the Veteran's private treatment records from Dr. K.B.G.  The RO was also instructed to schedule the Veteran with a VA examination for his right hand and right eye.  In an October 2014, the Veteran was asked to provide authorization for the VA to obtain records from Dr. K.B.G.  He did not respond to this letter and it is well established that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran was afforded a VA examination for his right eye in August 2015.  As discussed in more detail below, that examination report is adequate to address the relevant issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was notified of, but did not appear for, his August 2015 right hand VA examination.  He did not provide good cause for failing to report to the examination.  Thus, substantial compliance having been demonstrated, the Board may proceed to adjudicate the appeal.  See Stegall v. West, 11 Vet. App. 268   (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order).  

For the reasons set forth above, VA has substantially complied with the notice and assistance requirements to the extent possible.  The Veteran has not identified any other outstanding records that are pertinent to the issue and the Board is unaware of any such outstanding evidence.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Right Eye Exotropia

The Veteran asserts that his current right eye disability was caused or aggravated by an in-service head injury.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).

In a case where there is no preexisting condition noted upon entry into service and the Veteran is presumed to have entered service in sound condition, the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and (2) the preexisting condition was not aggravated by service.  38 U.S.C.A. § 1111; Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.  This statutory provision is referred to as the "presumption of soundness."  Horn, 25 Vet. App. at 234.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second aggravation prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003). 

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153).  This burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn, 25 Vet. App. at 236-37.

If the government rebuts the presumption of soundness, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the Veteran's claim is one of direct service connection.  Horn, 25 Vet. App. at 236-37; Wagner, 370 F.3d at 1096.

Prior to the application of the presumption of soundness, there must be evidence that a disease or injury - that was not noted upon entrance into service - actually manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2013).  The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring VA to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service.  Id. at 55. 

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

In this case, the Veteran's November 1966 pre-induction examination noted a functional inability to maintain focus in both eyes (OU).  However, no specific eye diagnosis was provided.  Because the Veteran's November 1966 entrance examination did not diagnose a pre-existing eye disability, the presumption of soundness attaches in this cases.  

In August 2015, a VA nexus opinion was sought in relation to the Veteran's eye disability.  At that time, the opining clinician initially stated that it is not clear and unmistakable that the Veteran's right eye exotropia existed prior to his entry into service.  However, he did indicate that the Veteran's exophoria "most likely" existed prior to service based on the Veteran's in-service statements.

The Board observes that exophoria is defined as a form of heterophoria in which there is a deviation of the visual axis of one eye away from that of the other eye in the absence of visual fusional stimuli.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 592 (28th ed. 1994).  Heterophoria is defined as failure of visual axes to remain parallel after the visual fusional stimuli have been eliminated.  Id. at 763.  Exotropia is defined as strabismus in which there is permanent deviation of the visual axis of one eye away from that of the other, resulting in diplopia.  Id. at 593.  For reference purposes, exophoria can be due to nerve, muscle, congenital problems or mechanical abnormalities.  https://en.wikipedia.org/wiki/Exophoria.  

As noted above, the clear and unmistakable evidence standard is an onerous standard with a greater evidentiary burden than the preponderance of the evidence standard.  Given the Veteran's entrance examination included a clinically normal evaluation of the eyes, and the recent VA examination opinion that exophoria "most likely" existed prior to service, the Board does not find that the evidence of record clearly and unmistakably establishes that a right eye disability existed prior to service.  

Thus, the issue becomes whether the Veteran's right eye exotropia was incurred during his active service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).  

The current medical evidence of record shows that the Veteran has a diagnosis of alternating exotropia.  Although the Veteran has exotropia of both eyes, the ensuing analysis will focus on the Veteran's right eye, as that is the disability for which the Veteran originally filed a claim.

Service treatment records demonstrate that the Veteran was evaluated for eye complaints in July and August 1968.  He reported blurred vision of his right eye.  At one point, the Veteran complained of weak eye muscles and requested an evaluation.  Upon examination, the clinician noted that extraocular muscle function of the eye was intact and pupils were equal and reactive to light and accommodation.  The clinician diagnosed exophoria.  See Service Treatment Records dated July 26, 1968 and August 20, 1968.  Upon separation, the Veteran denied eye trouble and history of a head injury; no defects or diagnoses were noted.

At a December 1992 VA examination, the clinician noted that the Veteran had intermittent visual diplopia and diagnosed intermittent alternating exotropia.  The examiner was unable to determine whether the Veteran's claimed in-service head injury caused his alternating exotropia.

An October 1996 treatment report stated that the Veteran's constant alternating exotropia was probably aggravated by head trauma.

At an August 2001 VA examination, the clinician opined that the Veteran's alternating exotropia was not related to his period of service, particularly the Veteran's claimed head injury.  The examiner noted that the Veteran was diagnosed with exophoria in service.  However, the examiner concluded that if the Veteran's claimed head injury was the etiology of his exotropia, the Veteran would have more than just a dysfunction of his medial rectus; he would also have dysfunction of the inferior rectus, inferior oblique, and superior rectus, which was not the case.

Most recently, the Veteran was afforded a VA examination in August 2015 to address his contentions.  The examiner found that it was not clear and unmistakable that the Veteran had exotropia of the right eye prior to service entry.  It was indicated that no cover test was performed on the entrance examination that likely would have revealed any type of binocular vision disorder to include exophoria or exotropia.  Thus, the examiner found that it was more likely than not that the Veteran had an exophoria prior to entering service due to the 1968 STR notation.  The head trauma occurred in 1969.  The examiner provided a negative nexus, reasoning that if trauma sustained in service caused exotropia, then the Veteran would have other neurological sequelae, which was not the case.  He also stated that the Veteran would have double vision, which was not the case.  Ultimately, the examiner stated that the Veteran's exotropia was a normal progression of the Veteran's natural eye posture (exophoria) and was not caused by any claimed trauma.

From review of this evidence, the Board observes that the August 2015 VA examiner's opinion reflects that there is not clear and unmistakable evidence that an eye disorder existed prior to service.  As indicated above, the presumption of soundness applies.  38 U.S.C.A. § 1111.  The examiner next opined that the Veteran's exophoria more likely than not existed prior to service.  While the examiner described the exophoria as a "natural eye position," the opinion that such condition "more likely than not" existed prior to service would be against a finding of a congenital or development abnormality.  As the presumption of soundness applies and there is no medical opinion that exophoria is congenital or developmental in nature, the Board must find that exophoria first manifested in service.

The August 2015 VA examiner next opined that the Veteran's exotropia was a normal progression of the Veteran's exophoria which, as determined above, must be found to have first manifested in service.  As such, the Board finds that the Veteran's exophoria first manifested in service, and that his exotropia is natural progression of his exophoria.  The criteria for service connection, therefore, have been met.

Right Hand Arthritis

The Veteran avers that he has right hand arthritis as a result of his in-service injury, or alternatively, his service-connected residuals of the mid-shaft fracture of the right fifth finger.  For the reasons that follow, the Board finds that service connection for right hand arthritis is not warranted.

Service treatment records are silent for any complaints, treatment, or manifestations of arthritis of the right hand.  Upon discharge, the Veteran's relevant systems were noted as clinically normal.

The record reflects the Veteran's long standing complaints of right hand pain.  In earlier years, the Veteran indicated that his right hand pain and numbness was related to right hand arthritis.  See Social Security Administration Medical Record dated September 15, 1985; VA Treatment Record dated May 17, 1991. 

The Veteran was often diagnosed and treated with chronic pain all over his body, including his right hand; at times, doctors noted osteoarthritis of the back, shoulder, knees, and hands.  However, an etiology was not provided.  See VA Treatment Records dated May 17, 1991, November 18, 1991, March 17, 1992, March 17, 1992, June 25, 1993, November 2, 1993, November 20, 1995, and July 16, 1996.  

Although upon examination, doctors often noted that the Veteran had osteoarthritis of the hands, contemporaneous x-rays reflect no evidence of arthritis.  See VA Medical Records dated June 12, 1991, November 18, 1991, December 4, 1992, February 23, 1996, and April 24, 2000.

The Veteran has been afforded several VA examinations related to his arthritis claim.  At the July 2000 VA examination, x-ray testing revealed no evidence of arthritis.

At the August 2001 examination, the Veteran reported pain and limitation of motion in his right hand.  He indicated that any increase of activity caused recurrence of pain from his fifth finger to his wrist.  Upon examination, the Veteran demonstrated full range of motion in all fingers at all areas of the hand.  X-ray examination of the right hand demonstrated the old healed fracture of the right fifth metacarpal; however arthritis was not noted.

Also of record are two notes from the Veteran's private physician, Dr. K.D.G.  In his letters, Dr. K.D.G. states that he treated the Veteran for arthritis of the right hand, secondary to an in-service injury.  See Statements from Dr. K.D.G. dated March 23, 1992 and May 16, 2006.

The record also contains the Veteran's lay statements.  The Veteran has reported several times that he has right hand arthritis related to either his service-connected right fifth finger disability or his period of service.  The Veteran has also testified that his treating doctors have told him that he has right hand arthritis related to his right fifth finger disability.

Upon careful consideration of the evidence of record, the Board finds that the Veteran's claim for service connection right hand arthritis must be denied.  

The Board finds that the probative competent evidence is against a finding of arthritis of the right hand.  Notably, early treatment records provide a diagnosis of arthritis of the Veteran's right hand, along with other joints.  However, at the time of the diagnoses, it appears that the diagnosing physicians were not relying on diagnostic or x-ray testing of the Veteran's right hand, but rather the Veteran's own descriptions of his symptoms.  Although these doctors diagnosis arthritis, x-ray reports from the same time period demonstrate no x-ray evidence of arthritis.

On the other hand, the Veteran has undergone multiple x-rays of his right hand which have been interpreted by radiologists as normal except for the old healed fracture of the right fifth metacarpal.  A VA peripheral nerves examination in July 2002 found that the Veteran had right hand carpal tunnel syndrome symptoms, confirmed by electromyography (EMG) study, which involved all fingertips and was unrelated to the injury to the 5th metacarpal bone.

The Board finds that the radiologist interpretation of x-ray examinations holds significantly greater probative weight than the physician diagnoses of right hand arthritis which are not substantiated by x-ray evidence.  Additionally, these examiners did not specifically differentiate whether any right hand pain was separate from the right carpal tunnel syndrome which had been reportedly present since 1985.  See generally Cross v. Derwinski, 2 Vet. App. 150, 153 (1992) (assigning little probative weight to a physician diagnosis of traumatic arthritis unsubstantiated by x-ray evidence or limitation of motion confirmed by satisfactory evidence of painful motion).

The Board further observes that the Veteran failed in his duty to report for additional examination in August 2015 which may have provided evidence supportive of the claim.

Additionally, the probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, 22 Vet. App. at 304.  Here, Dr. K.D.G.'s statement that the Veteran has right hand arthritis that is related to his period of service, is merely conclusory and does not assist the Board in making a decision.  The statement is unsupported by medical principles or rationale and does not address the x-rays of record demonstrating that the Veteran does not have arthritis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board finds that the probative value of Dr. K.D.G.'s statements to be significantly outweighed by that of the x-ray results demonstrating no arthritis.

The only remaining evidence of record providing a diagnosis of arthritis consists of the Veteran's lay statements.  As a lay person, the Veteran is certainly competent to attest to any symptoms he experience, such as pain, swelling, and decreased range of motion; such observations are within the realm of his personal knowledge.  However, the Veteran is not competent to diagnosis himself with right hand arthritis.  See generally Slater v. Brown, 9 Vet. App. 240 (1996) (holding that a lay person was not competent to provide opinion linking an in- service injury to arthritis developed many years thereafter).  Thus, the Board affords the statements of the Veteran regarding a diagnosis of arthritis little probative value, as he is not competent to opine as to such complex medical questions, and his opinion is greatly outweighed by the physician opinions of record.  

As for the Veteran's report of chronicity, the Board specifically finds that the Veteran does not hold a diagnosis of arthritis.  Thus, his lay testimony alone is insufficient to warrant a service connection claim based upon report of chronic hand pain since service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, however, the Veteran is receiving VA compensation based upon discomfort and pain in the hand due to the right hand carpal fracture.  See Rating decision dated August 2002.

Based on the foregoing, the preponderance of the credible and probative evidence is against a finding that the Veteran has a diagnosis of arthritis.  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board observes that the Veteran has not specifically raised the issue of entitlement to service connection for carpal tunnel syndrome but notes that a VA peripheral nerves examination opined that carpal tunnel syndrome was unrelated to the injury to the 5th metacarpal bone.  There is no credible evidence otherwise suggesting an association between carpal tunnel syndrome to service or service-connected residuals of right 5th metacarpal disability.  Thus, service connection for arthritis of the right hand is not warranted.

Increased Rating 

The Veteran avers that the residuals of his service-connected fracture of his right fifth finger are more severe than the current 10 percent rating contemplates.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

In determining the degree of limitation of motion of a musculoskeletal disability, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's residuals of a fracture of the fifth metacarpal of the right hand is currently rated 10 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 5022.  Diagnostic Code 5022 pertains to periostitis, and is to be rated based on limitation of motion of the affected part as degenerative arthritis.  Diagnostic code 5003 applies to degenerative arthritis, and provides ratings based on the limitation of motion.  

During the pendency of the appeal, VA revised the criteria for evaluating limitation of motion of the hands.  Prior to August 26, 2002, under Diagnostic Code 5003, when limitation of motion of the specific joint or joints involved was non-compensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 and Note (1) (1991).

Ankylosis of the fifth (little) finger, regardless of whether of the major or minor extremity, warrants a non-compensable rating.  Extremely unfavorable ankylosis is rated as amputation under Diagnostic Codes 5152 through 5156.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (1991). 

Amputation of the little finger, without metacarpal resection, at proximal interphalangeal joint or proximal thereto, warrants a 10 percent evaluation. Amputation of the little finger with metacarpal resection (more than one-half of the bone lost) warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2002). 

With only one joint of a digit ankylosed or limited in its motion, the determination will be made on the basis of whether motion is possible to within 2 inches of the median transverse fold of the palm; when so possible, the rating will be for favorable ankylosis, otherwise unfavorable ankylosis.  38 C.F.R. § 4.71a.

The amended criteria, effective August 26, 2002, provide that limitation of motion of the little finger warrants a non-compensable evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Ankylosis of the little finger, whether unfavorable or favorable, warrants a non-compensable rating.  Consideration must also be given as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5227 and Note. 

In evaluation of ankylosis of the little finger, if both the metacarpophalangeal and proximal interphalangeal joints of the digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto. If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position.  If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as unfavorable ankylosis.  If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as favorable ankylosis.  38 C.F.R. § 4.71a, Notes before Diagnostic Code 5216. 

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held that where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant applies unless Congress provided otherwise or permitted the Secretary of Veterans Affairs to do otherwise and the Secretary did so.  The record reflects that the Board, in January 2003, provided the veteran with the amended criteria and allowed him the opportunity to present any additional evidence or argument.  The letter also notified the Veteran that the old law would be applied to his claim prior to the effective date of the new law.  The Veteran informed the Board later in January 2003 that he had no additional evidence or argument to submit.  Accordingly, there is no prejudice to the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993) in proceeding with the case on the merits.

Turning to the evidence of record, a June 1991 VA treatment record noted decreased range of motion of the Veteran's right hand; the diagnosis was causalgia.

A November 1991 x-ray revealed a healed fracture in the Veteran's right hand.

At a May 1992 hearing before a hearing officer, the Veteran testified that he experienced right fifth finger pain, as well as decreased gripping ability and a tendency to clutch objects.

The Veteran was afforded a VA examination in December 1992, at which time he complained of pain and deformity of his right fifth finger, as well as decreased grip strength and right hand pain with spasm on use.  Physical examination disclosed positive callus-type formation of the mid-right fifth metacarpal.  The Veteran was able to fully oppose his fingers and thumb.  His right hand grip strength appeared diminished, but no hand atrophy was evident, and the examiner explained that the grip test was dependent on the Veteran's efforts.  The Veteran displayed full finger flexion to the palmar crease.  X-ray studies of the right hand showed a healed fracture of the right fifth metacarpal with thickened cortex and a dorsal angulation deformity.  The studies also showed the presence of a small metallic density embedded in the soft tissues overlying the middle phalanx of the right fourth finger.  The examiner diagnosed traumatic fracture of the right fifth metacarpal with complaints of pain and no loss of function. 

A November 1993 VA treatment report assessed chronic right hand pain due to old trauma.

At his March 1994 hearing before a Veterans Law Judge, the Veteran testified that his right fifth finger fracture actually involved his wrist as well.  He indicated that he was unable to hold onto anything, and that he experienced restriction in his range of right hand motion. 

The Veteran was afforded a VA examination in February 1996, at which time he complained of pain and weakness affecting his right hand, and indicated that he was unable to grip or to hold anything.  Physical examination disclosed the presence of about a four millimeter shortening of the right fifth metacarpal with elevation of the surface of the right metacarpal on the dorsal surface.  No angulation was identified.  There was tenderness to palpation of the midshaft of the fifth metacarpal.  The veteran was unable to oppose any of his fingers or his thumb to the palm.  He also showed difficulty in opposing his thumb to the hypothenar eminence, and experienced similar difficulty with the left hand; the examiner essentially suggested that the Veteran was feigning difficulty in closing his fingers.  The examiner diagnosed the Veteran as status-post fracture of the right fifth metacarpal with a reported pain syndrome.  The examiner indicated that it was difficult to assess the degree of disability from the fracture since the Veteran was essentially apathetic about closing his hand.  After reviewing X-ray studies showing some deformity of the right fifth metacarpal, the examiner concluded that the Veteran did not have much true strength loss in the right hand, or at least secondary to his service-connected right fifth finger disability.  The examiner noted that there was no evidence of any other disease process or condition affecting the right hand.  The examiner explained that there was some possibility that nerve impingement from cervical disc disease was affecting the hand, and he stated that it was also possible that there was a psychological component to the loss of right hand function. 

On file is the report of a March 1996 EMG study which reported the absence of electrical evidence of cervical radiculopathy, but which noted the presence of minimal compression of the right median nerve in the carpal tunnel. 

Of record is the report of a May 1996 VA examination of the Veteran at which time he continued to complain of right hand pain and difficulty with gripping.  He also reported experiencing numbness in his right fifth finger.  The examiner specifically noted that the Veteran was cooperative on examination, unlike at his February 1996 evaluation.  On physical examination the Veteran was able to bring his right fifth finger to within two centimeters of the median line of his palm.  He demonstrated moderately decreased gripping strength with the right fifth finger, but gripping strength in his other fingers was normal, and his right thumb strength and range of motion were normal.  His fine motor dexterity was not affected.  He exhibited full range of right wrist motion.  There was some sensory loss to the distal aspect of the right fifth finger and the lateral aspect of the right hand.  He exhibited no difficulty with adduction and abduction of the fingers, and there was no interosseous wasting of the musculature of the right hand.  There was shortening at the right fifth metacarpal of less than 0.5 centimeters.  There was no false motion of the joints of the right hand, including the right fifth finger.  There was some moderate tenderness to palpation at the distal portion of the right fifth finger.  The Veteran was diagnosed as status-post fracture of the right fifth metacarpal with limitation of range of motion at the metacarpophalangeal joints with associated minor sensory loss overlying the right fifth finger from damage to the cutaneous nerves in the skin of the finger.  The examiner concluded that the EMG evidence of carpal tunnel syndrome accounted for the symptoms of numbness in the right hand, and that the carpal tunnel syndrome was unrelated to the service-connected right fifth finger fracture. 

The Veteran was afforded a VA examination in September 1996, at which time he complained of decreased range of right fifth finger motion.  On physical examination he showed full fist formation, as well as full range of right fifth finger motion with no adverse effects and with normal texture and muscle function.  No muscle atrophy was evident, and the Veteran's grip was equal, bilaterally.  The examiner noted that the Veteran was uncooperative with range of motion testing, and he concluded that there were no significant changes in the Veteran commensurate with the degree of arthralgia complained of on active range of motion testing.  The examiner diagnosed history of trauma to the right fifth finger with normal range of motion and physical examination. 

At his June 1999 hearing before a Veterans Law Judge, the Veteran testified that his right fifth finger disability involved nerve damage to the hand in light of his symptoms of right hand tingling and numbness.  He indicated that he had been told that there was nerve damage in the hand, and he indicated that his right fifth finger pain radiated up his right arm.  He testified that he experienced problems with gripping, and that his hand trembled. 

On VA examination in April 2000 the Veteran reported experiencing right hand pain with use, as well as gripping problems.  The examiner noted that the Veteran gave inconsistent responses throughout the examination.  Physical examination disclosed the presence of dorsal prominence of the right fifth metacarpal; the area was tender.  The Veteran maintained all fingers in extension, but with difficulty was able to bring the tips of his fingers to two inches from the palmar crease.  In light of the inconsistencies in the Veteran's responses, the examiner was unable to give an objective opinion of the presence of pain or the true range of motion.  He noted that there was reduced sensation distal to two inches above the wrist which did not correspond to an anatomical area.  X-ray studies of the right hand showed an old healed fracture of the right fifth metacarpal and a possible avulsion fracture of the middle phalanx of the right fourth finger. 

On file is the report of an August 2001 VA examination.  The Veteran's complaints at that time included right hand pain, limitation of motion and decreased grip strength; he indicated that his right hand pain increased with activity.  Physical examination disclosed the presence of dorsal enlargement of the shaft of the right fifth metacarpal.  The examiner noted that there was firm union at the site of the fracture.  The Veteran exhibited full range of passive motion of all fingers as well as the thumb.  With active range of motion testing, the veteran flexed his fingers freely, but terminated his range of motion when each finger was two inches from touching the palm.  There was no swelling or fluid increase in any joint.  The interossei muscles were active.  The Veteran reported decreased sensation in each finger, but peripheral circulation was good and the musculature of the hand had good texture.  The Veteran gripped weakly without firmness.  X-ray studies showed an old healed fracture of the right fifth metacarpal as well as a 40-degree angulation in the right fifth finger with deposition of bone on the palmar aspect of the metacarpal to support the old fracture site.  The examiner concluded that the Veteran had adequate right fifth finger strength for activities, and that his hand was functional. 

On file is the report of a September 2001 VA neurologic examination of the Veteran.  The Veteran reported at that time that his usual activities of daily living were limited because of his right hand pain, weakness and numbness.  Physical examination disclosed the absence of any hand atrophy or pronator drift.  He had normal tone.  Strength testing showed a give-way component, but brief strength of 5/5 was noted in the fingers.  There was decreased pinprick and vibratory sense in the tips of all fingers of the right hand.  The Veteran's fast fine finger movements were normal.  The examiner concluded that the Veteran suffered right hand discomfort and sensory symptoms superimposed on a history of chronic neck discomfort.  He noted that an element of right arm difficulty might be due to right hand musculoskeletal pain alone, related to the history of a right fifth finger fracture.  He noted, however, that while the examination showed a sensory pattern suggestive of a neurogenic process, the distribution was outside of that expected with a single nerve root or peripheral upper extremity nerve. 

Of record is the report of a February 2002 EMG study, which was suggestive of minimal compression of the right median nerve and mild right ulnar neuropathy involving the sensory fibers.

At the July 2002 VA examination, the Veteran reported numbness and "lightening-like" pain in his right hand.  He described a weak grasp when grabbing object being unable to grab a cup without the use of two hands.  He could not use a steering wheel.  He had to pry loose his fingers when clutched.  He was predominantly right-handed.  EMG testing revealed carpal tunnel syndrome.  He had difficulty carrying out activities of daily living with his right hand, and took opioid pain medications with partial relief.   

On examination, the Veteran had a deformity with shortening of the fifth metacarpal bone of the right hand with a small angulation.  There is pain and tenderness on palpation of the fifth metacarpal bone as well as the wrist joint and all the MIP joints.  The Veteran complained that the pain radiated up into the elbow.  There was no fasciculation or atrophy of the muscles of the hand.  There was wrist pain with dorsiflexion to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 30 degrees and radial deviation to 20 degrees.  There was no loss of sensation or motor function, although when shaking hands, the Veteran kept the fingers extended and would not flex them.  On passive flexion, the Veteran was able to flexion the fingertips all the way up to the palmer surface of the hand.  The examiner diagnosed residuals from a right hand carpal fracture with marked discomfort and pain, and sensory symptoms.  The EMG suggested more of a carpal tunnel syndrome with the carpal tunnel syndrome unrelated to the injury of the right fifth metacarpal bone.  As all the fingertips were affected, it did not conform to any single nerve damage and there was no paralysis of any nerve noted.

A July 2002 VA treatment report indicated that the Veteran's carpal tunnel symptoms were unrelated to his right fifth metacarpal bone injury.

At the November 2005 VA examination, the clinician noted a mild deformity of the Veteran's right fifth finger; however, the clinician found that the injury had only a mild effect on some of the Veteran's daily activities.  The examiner noted that there was no ankylosis of any digits; however mild dorsal bowing deformity of the right fifth digit was noted.  There was a gap of one to two inches between the right little finger and proximal transverse crease of hand on maximal flexion.  The examiner also noted mild effect on grasping, pushing, pulling, twisting, probing, and writing with the Veteran's right hand.  X-ray testing revealed no other deformities or abnormalities.  

A May 2007 private opinion stated that, based on the Veteran's complaints, the residuals of the Veteran's fifth finger disability included pain, spasms, decreased strength and decreased range of motion.  It also caused him to wear a brace on his right hand. 

Upon consideration of all the evidence, the Board finds that a rating in excess of 10 percent is not warranted at any time during the appeal period for the Veteran's service-connected little finger disability.  Notably, the RO assigned a 10 percent disability evaluation for the entire appeal period, an evaluation that was predicated on limitation of motion of either a major joint or group of minor joints.  See Rating Decision dated August 2002; 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1991).

As previously indicated, prior to the August 26, 2002 amendment, a higher rating for the Veteran's right fifth finger disability is warranted only if there is amputation of the finger with resection of the metacarpal bone or when there is unfavorable ankylosis that is so extreme as to more nearly approximate amputation of the finger with metacarpal resection.  Notably, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).

The evidence clearly shows not only that the restriction in the Veteran's fifth finger, even with consideration of functional impairment due to pain and weakness, fails to even remotely approximate amputation of the finger with metacarpal resection, but that the limited motion does not even approximate unfavorable ankylosis.  Throughout the early part of the appeal period, the Veteran's right little finger disability was manifest by pain and moderate decrease in gripping strength.  The Veteran did demonstrate full range of motion on most occasions; when limitation of motion was noted, the Veteran's finger was two inches from touching his palm.  As the evidence does not demonstrate amputation, ankylosis, or the functional equivalent, the Board finds that the symptoms and functional impairment as demonstrated by the record does not more nearly approximate a 20 percent rating.

Similarly, with respect to the amended criteria, the Board finds that a rating in excess of 10 percent is not warranted.  The amended criteria provides a non-compensable rating for limitation of motion or ankylosis (whether favorable or unfavorable) of the little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Thus, a higher rating cannot be found under this diagnostic code because it does not provide a compensable evaluation for the little finger.

The Board has also considered other potentially applicable diagnostic codes under the amended criteria.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, similarly to the pre-amendment period, there is no evidence of favorable or unfavorable ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5218, 5219, 5222, and 5223 (2016).  The Veteran's right little finger fracture residuals have not met or more nearly approximated amputation of the little finger with metacarpal resection (more than one-half the bone lost), which is required for a (maximum) 20 percent rating under Diagnostic Code 5156.  Although the Veteran has described limited use of the right hand and right hand strength is slightly diminished, he has not contended, nor does the weight of the lay or medical evidence show, that he has lost the use of the right hand or lost all effective functioning of the hand due to the service-connected right little finger fracture residuals.  See 38 C.F.R. § 4.71a, Diagnostic Code 5125.

Furthermore, as the Board finds that the current 10 percent evaluation fully contemplates the Veteran's functional loss, an increased rating under Deluca is not warranted.  

The Board has considered the Veteran's reports of numbness, swelling, and pain radiating to the wrist and arm, which he attributes to his right fifth finger fracture.  However, the competent medical evidence establishes that such symptoms are attributable to the Veteran's carpel tunnel, which is unrelated to his right fifth finger fracture.  

In sum, the Board finds that the manifestations of the residuals of the right fifth finger fracture include pain and occasional limitation of motion.  The medical evidence of record does not establish that a rating in excess of 10 percent is warranted.  The claim is denied.

Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The discussion above reflects that the symptomatology associated with the Veteran's right fifth finger disability is fully contemplated by the applicable rating criteria.  Notably, the criteria of Diagnostic Code 5230 do not allow for a compensable rating for painful right little finger motion.  Sowers v. McDonald, 27 Vet. App. 472 (2016).  However, since the Veteran does experience some impairment of right hand motion, he has been provided an analogous rating to compensate him for that impairment.  There is no symptomatology which is not contemplated by the current rating by analogy.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Veteran is additionally service-connected for anxiety disorder rated as 100 percent disabling since September 2002, painful scar of the scalp rated as 10 percent disabling and disfiguring occipital scalp laceration scar rated as 10 percent disabling.  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181, 182 (1998), the Board finds that there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for right eye exotropia is granted.

Service connection for right hand arthritis is denied.

Entitlement to a rating in excess of 10 percent for the service-connected right fifth finger disability is denied.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


